The opinion of the Court was delivered, by
Hibson, C. J.
As soon as owners of lots ceased to be their own builders, they put it in the power of the persons employed by them to occasion losses to mechanics and material-men which they ought not to bear; and it was to remedy this mischief that the *54legislature established the principle that materials and labour are to be considered as having been furnished on the credit of the building, and not of the contractor. The principle is not only a just but a convenient one. Whether the builder be the agent of the owner or an independent contractor, his appointment to the job creates a confidence in him which was not had before; and the consequences of a false confidence ought not to be borne by those who had no hand in occasioning it. Nor does the rule of the legislature bear hard on the owner. He has it in his power to detain the price of the building while there are outstanding charges against it, or to stipulate for security against those that might afterwards turn up; and if he use common prudence, any loss which occurs will eventually fall on the author of it. If he do not, he cannot charge the mechanic or material-man with the consequences of his own supineness. The adaptation of these lien laws was imperfect, and they worked ill for the owner at first; but, amended and expounded by experience, they work justly and well for all parties. If, then, the lumber was furnished on the credit of the building, and not of the contractor, it is not easy to understand how it could be seized and sold by his creditors. The title to it was vested, by the delivery, not in him, but in the proprietor of the building, subject only to the revendication of the seller. The ownership-of it between the time of delivery'and of working it into the building, could not be in the contractor, because it was delivered to .him, not on his own credit, but on the credit of the building to which it was destined. It was sold for the building, and, consequently, to the owner of it. He had power to protect it from the contractor’s creditors, and he cannot charge his inactivity to the material-man, who had nothing to do with.it. The ownership had passed by the delivery, and the building had become debtor for the price. The application of the lumber to the building was to be seen to by the owner of both. There doubtless may be collusion between the material-man and the contractor in furnishing too much; but the excess would not belong to the contractor, unless he had paid for it or secured the owner of the building against the price of it. The contractor might embezzle it while the building was in progress; but it is the business of the owner of the building to look to that. It would require proof of collusion to discharge the lien; and the difficulty of making it in particular circumstances is not a reason to dispense with the principle established in Wallace v. Melchoir, Hinchman v. Graham, and Harker v. Conrad.
Judgment for the plaintiff for $109.57, with interest from 1st May, 1848.